DETAILED ACTION
Election
Applicants’ election of invention I, SEQ ID NO:  5, SEQ ID NO:  463, {GGY-[GPG-X1]n1-GPS-(A)n2}n3, wherein X1: Applicant is AGQQ, n1 is 5, n2 is 8, n3 is 3 and additional proteases have not been attenuated or eliminated in their response of February 3, 2021 is acknowledged.  
The elected invention is directed to a Pichia pastoris microorganism, in which the activity of the YPS1-1 protease of SEQ ID NO:  67, the YPS1-2 protease of SEQ ID NO:  68, and the YPS1-5 protease of SEQ ID NO:  5 been attenuated or eliminated, said cell expressing the recombinant protein of SEQ ID NO:  463, said recombinant protein comprising, {GGY-[GPGAGQQ]5-GPS-(A)8}3
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP §818.01).  The restriction requirement is still deemed proper and is therefore made FINAL.  
Claim History
Original claims 1-50 were filed on April 27, 2020.  With the preliminary amendment of July 31, 2020, claims 1-50 have been cancelled and claims 51-79 have been added.  With the instant filing, claim 77 has been cancelled, claims 58-59 and 67 have been amended, and claim 80 has been added.  Claims 51-76 and 78-80 are pending.  Claims 63-66, 70-76, and 79 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Claims 51-62, 67-69, 78, and 80, as encompassing the elected invention, are hereby examined.
Effective Filing Date
The effective filing date granted for the instant claims is October 3, 2017, the filing date of 15/724,196, which disclosed the recited subject matter.   

AIA -First Inventor to File Status
Based on the effective filing date of October 3, 2017 the present application is being examined under the AIA , first to file provisions.
Information Disclosure Statement
The Information Disclosure Statement filed February 22, 2021 has not been considered because the documents cited therein have not been provided.  Any subsequent rejection, based on filing said documents, will not be considered a new ground for rejection.
Claims-Objections
For claim 69, ‘less degraded than a cell’ should be corrected to ‘less degraded than in a cell’.
For claim 69, ‘YPSl-1, YPSl-2, and YPSl-5 activity has not been attenuated or eliminated’ should be corrected to ‘YPSl-1, YPSl-2, and YPSl-5 activities have not been attenuated or eliminated’. 
For claim 78, ‘activity of a YPS1-1 protease… a YPS1-2 protease, … and… a polypeptide sequence at least 95% identical to a polypeptide sequence encoded by a YPS1-5 gene has been attenuated or eliminated’ should be corrected to , ‘activity of a YPS1-1 protease… a YPS1-2 protease, … and… a polypeptide sequence at least 95% identical to a polypeptide sequence encoded by a YPS1-5 gene have been attenuated or eliminated’.
For claim 78, ‘wherein each of said polypeptide sequences have a protease activity before said attenuation or elimination’ should be corrected to ‘wherein each of said polypeptide sequences has a protease activity before said attenuation or elimination’
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 61, recites ‘one or more repeat sequences {GGY-[GPG-X1]n1-GPS-(A)n2}n3, wherein Xl = SGGQQ (SEQ ID NO: 515), GAGQQ (SEQ ID NO: 516), GQGPY (SEQ ID NO: 517), AGQQ (SEQ ID NO: 518), or SQ’.  However, applicants remarks (p9) state ‘X1: Applicant elects AGQQ (Note that Xl can vary between one of the listed sequences for each n1 repeat, as in SEQ ID NO: 463’.  Thus, it is unclear whether claim 61 means that (i) only one of SEQ ID NO:  515-518 is repeated (the plain meaning) or (ii) any combination of SEQ ID NO:  515-518 is repeated.  The skilled artisan would not know the metes and bounds of the recited invention.  In this regard, it is noted that the elected recombinant protein of SEQ ID NO:  463 does not comprise repeats of at least the following
[GGYGPGAGQQGPGAGQQGPGAGQQGPGAGQQGPGAGQQ],
[GGYGPGAGQQGGYGPGAGQQGGYGPGAGQQGGYGPGAGQQGGYGPGAGQQ], or 
[GPGAGQQGPSAAAAAAAA].  
It is further noted that SEQ ID NO:  463 does contain repeats of [AGQQ], SEQ ID NO:  518, which is the elected X1.  Based thereon, it is assumed that the phrase ‘one or more repeat sequences {GGY-[GPG-X1]n1-GPS-(A)n2}n3, wherein Xl = SGGQQ (SEQ ID NO: 515), GAGQQ (SEQ ID NO: 516), GQGPY (SEQ ID NO: 517), AGQQ (SEQ ID NO: 518), or SQ’ means (i) only one of SEQ ID NO:  515-518 is repeated (the plain meaning).  The examiner attempted to contact applicants’ representative to clarify this issue on March 8, 2021.  A timely reply was not received. 
	Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.

Claim Rejections - 35 USC § 112-Fourth Paragraph/AIA (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 60 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to include all the limitations of the claim upon which it depends.  Claim 60 recites ‘wherein said YPS1-1 gene, said YPS1-2 gene, said YPS1-5 gene, or any combination thereof, has been mutated or knocked out’.  However, parent claim 51 is limited to cells wherein all three genes are attenuation or elimination.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - Improper Markush Grouping
Claims 60-62 are rejected under the judicially approved “improper Markush grouping” doctrine.  
Each of claims 60 and 61 is rejected on the judicially-created basis that it encompasses an improper Markush grouping of alternatives.  
MPEP 803.02 (III) states the following. 
III. ELECTION OF SPECIES PRACTICE FOR MARKUSH CLAIMSA. Overview
Markush claims recite a plurality of alternatively usable substances or members. In most cases, a recitation by enumeration is used because there is no appropriate or true generic language. A Markush claim may include independent and distinct inventions. This is true where two or more of the members are so unrelated and diverse that a prior art reference anticipating the claim with respect to one of the members would not render the claim obvious under 35 U.S.C. 103 with respect to the other member(s). 

MPEP 803.02(I)(II) states the following.
patentably indistinct species or patentably indistinct groups of species.

If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration….. The Markush claim would then be examined fully with respect to the elected species and any species considered to be clearly unpatentable over the elected species. (i.e., obvious over the elected species)

MPEP 706.03(y)(II)(A) states the following.
II. DETERMINE WHETHER MARKUSH GROUPING IS PROPER
A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)).

Also see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. §112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162 (Feb. 9, 2011; p7166, section 4, ¶2) which states: “…a Markush claim may be rejected under the judicially approved ‘improper Markush grouping’ doctrine when the claim contains an improper grouping of alternatively useable species”.  

Thus, a Markush claim comprising members that do not share an inventive core structure mainly responsible for the common, inventive function in the claimed invention are improper. 
In the instant case, all encompassed modified microorganisms of claim 60 do not all share an inventive, common, and distinctive core structural element and a common and a specific function that flows from said distinctive core structure, wherein said distinctive core structure is mainly responsible for the common, inventive function in the claimed invention (MPEP 706.03(y)(II)(A)).  Specifically, all microorganism, in reciting ‘YPS1-1 gene, said YPS1-2 gene, said YPS1-5 gene, or any combination thereof’ do not all share modification of at least one gene.  Claim 61 recites ‘X1 = SGGQQ (SEQ ID NO: 515), GAGQQ (SEQ ID NO: 516), GQGPY (SEQ ID NO: 517), AGQQ (SEQ ID NO: 518), or SQ’.  Thus all proteins do not share at least one common motif for X1. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).

Claims 51-62, 67-69, 78, and 80 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-22 of US patent 10/647,975.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  Claims herein and claims of 10/647,975 are both directed to a Pichia pastoris microorganism, in which the activity of a YPS1-1 protease comprising a polypeptide sequence at least 95% identical to SEQ ID NO: 67 and a YPS1-2 protease comprising a polypeptide sequence at least 95% identical to SEQ ID NO: 68 has been attenuated or eliminated, wherein 
It is strongly advised that Applicants file any Terminal Disclaimer by using eTerminalDisclaimer (http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp) in EFS-Web.  This web-based eTerminal Disclaimer can be filled out completely online through web-screens and no EFS-Web fillable forms are required. eTerminal Disclaimers are auto-processed and approved immediately upon submission if the request meets all of the   requirements.  This is especially important for a Terminal Disclaimer filed after final.
Fees must be paid immediately which will then provide users more financial flexibility.  A paper filed Terminal Disclaimer requires a fee but does not guarantee a Terminal Disclaimer approval. Each eTerminal Disclaimer filed requires a single terminal disclaimer fee, but can include up to 50 “reference applications” and 50 “prior patents”.
EBC@uspto.gov 

If Applicants choose to file a paper Terminal Disclaimer, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.  Accordingly, the following language would be deemed acceptable:
The owner*, ________________________________________, of ________ percent interest in the instant application hereby disclaims, except as provided below, the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference Application Number ______________________, filed on ____________________,  and as the term of any patent granted on said reference application may be shortened by any terminal disclaimer filed prior to the grant of any patent on the pending reference application. The owner hereby agrees that any patent so granted on the instant application shall be enforceable only for and during such period that it and any patent granted on the reference application are commonly owned. This agreement runs with any patent granted on the instant application and is binding upon the grantee, its successors or assigns.
In making the above disclaimer, the owner does not disclaim the terminal part of any patent granted on the instant application that would extend to the expiration date of the full statutory term  of any patent granted on said reference application, “as the term of any patent granted on said reference application may be shortened by any terminal disclaimer filed prior to the grant of any patent on the pending reference application,” in the event that: any such patent: granted on the pending reference application: expires for failure to pay a maintenance fee, is held unenforceable, is found invalid by a court of competent jurisdiction, is statutorily disclaimed in whole or terminally disclaimed under 37 CFR 1.321, has all claims canceled by a reexamination certificate, is reissued, or is in any manner terminated prior to the expiration of its full statutory term as shortened by any terminal disclaimer filed prior to its grant.
Note: the above language corresponds to PTO/SB/25 (07-09) (reproduced at page 1400-120 in Revision 7 (July 2008) of the 8th edition of the MPEP), but the reference to 35 U.S.C. 154 and 173 has been deleted. 
	
Allowable Subject Matter
No claims are allowable.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 11a-7:30p7pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
 /SHERIDAN SWOPE/             Primary Examiner, Art Unit 1652